Exhibit 10.2

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[                    , 200    ] by and between Nationwide Health Properties,
Inc., a Maryland corporation (the “Corporation”), and [            ] (the
“Participant”).

WITNESSETH

WHEREAS, pursuant to the Nationwide Health Properties, Inc. 2005 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), a credit of stock units
under the Plan (the “Award”), upon the terms and conditions set forth herein and
in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived there from, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award with respect to an aggregate of
[                    ] stock units (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Stock Units”). As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and this Agreement. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3 or otherwise. The Stock Units shall not be treated as property or as a
trust fund of any kind.

3. Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to[one-third of the total number of Stock Units
(subject to adjustment under Section 7.1 of the Plan) on each of the first,
second and third anniversaries of the Award Date.]

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8 below
or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is



--------------------------------------------------------------------------------

subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or services, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights. In the event that the Corporation pays an
ordinary cash dividend on its Common Stock and the related dividend payment
record date occurs at any time after the Award Date and before all of the Stock
Units subject to the Award either have been paid pursuant to this Section 5(b)
or Section 7 or have terminated pursuant to Section 8, the Corporation shall
credit the Participant with an additional number of Stock Units equal to (i) the
per-share cash dividend paid by the Corporation on its Common Stock with respect
to such record date, multiplied by (ii) the total number of outstanding and
unpaid Stock Units (including any dividend equivalents previously credited under
this Section 5(b) and with such total number subject to adjustment pursuant to
Section 7.1 of the Plan and/or Section 9 hereof) subject to the Award as of such
record date, divided by (iii) the fair market value of a share of Common Stock
(as determined under the Plan) on the related dividend payment date. Except as
provided in the following sentence, any Stock Units credited pursuant to the
foregoing provisions of this Section 5(b) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Stock Units
to which they relate. If the Participant elects to defer payment of any Stock
Units hereunder as contemplated by Section 7, the Participant may also elect, by
a date designated by the Administrator that complies with the initial deferral
election requirements of Section 409A of the Code, on a form and in a manner
prescribed by the Administrator, to have any Stock Units credited pursuant to
the foregoing provisions of this Section 5(b) that become vested paid on the
earliest of (A) January 1 of the calendar year following the calendar year in
which such Stock Units were credited pursuant to this Section 5(b), provided
that no Stock Units shall become payable until the first calendar year in which
such Stock Units become vested, (B) the date of the Participant’s “separation
from service” within the meaning of Section 409A of the Code, or (C) the date of
a “change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Corporation (each
as determined in accordance with Section 409A of the Code); provided that any
payments made pursuant to (A), (B) or (C) shall be paid as soon as practicable,
and in no event later than sixty (60) days after such event occurs. Any such
election made by the Participant must comply with the applicable requirements of
Section 409A of the Code (including, without limitation, the six-month waiting
period contemplated by Section 18, if applicable). The Corporation shall in all
cases retain discretion to pay any Stock Units credited



--------------------------------------------------------------------------------

under this Section 5(b) in cash rather than shares of Common Stock. No crediting
of Stock Units shall be made pursuant to this Section 5(b) with respect to any
Stock Units which, as of the related dividend payment record date, have either
been paid pursuant to this Section 5(b) or Section 7 or terminated pursuant to
Section 8.

6. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment of Stock Units. On or as soon as soon as
administratively practicable, and in no event later than the later of (i) the
15th day of the third month following the end of the Participant’s taxable year
in which any Stock Units subject to the Award became vested (whether pursuant to
Section 3, upon a Change in Control Event, in connection with the Participant’s
termination of employment pursuant to a written change in control or employment
agreement or otherwise), or (ii) the 15th day of the third month following the
end of the Corporation’s taxable year in which such vesting occurs, the
Corporation shall deliver to the Participant a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) equal to the number of Stock Units subject to this Award that vest
on the applicable vesting date (including any vested Stock Units credited in
respect of Dividend Equivalent Rights pursuant to Section 5(b) hereof),
provided, however, that any Stock Units becoming vested on an accelerated basis
prior to the normal vesting dates specified in Section 3, to the extent
necessary to avoid the imposition of any taxes under Section 409A of the Code,
shall not become distributed until after the earliest of (A) the date the Stock
Units would have been paid absent the accelerated vesting, (B) the date of the
Participant’s “separation from service” within the meaning of Section 409A of
the Code, or (C) the date of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Corporation (each as determined in accordance with Section 409A
of the Code); provided that any payments made pursuant to (A), (B) or (C) shall
be paid as soon as practicable following such event, and in no event later than
sixty (60) days following such event. Notwithstanding the foregoing sentence,
the Participant may elect, in accordance with the initial deferral rules of
Section 409A of the Code and on a form and in a manner prescribed by the
Administrator, to defer any such payment of vested Stock Units to a specified
date selected by the Participant, in which case the vested Stock Units so
deferred shall become payable after the earliest of (A) the specified date
selected by the Participant, (B) the date of the Participant’s “separation from
service” within the meaning of Section 409A of the Code, or (C) the date of a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Corporation (each
as determined in accordance with Section 409A of the Code); provided that any
payments made pursuant to (A), (B) or (C) shall be paid as soon as practicable
following such event, and in no event later than sixty (60) days following such
event. Any such deferral election made by the Participant must comply with the
applicable requirements of Section 409A of the Code (including, without
limitation, the six-month waiting period contemplated by Section 18, if
applicable). The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the



--------------------------------------------------------------------------------

Plan to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid pursuant to Section 5(b) or
this Section 7 or that terminate pursuant to Section 8.

8. Effect of Termination of Employment. The Participant’s Stock Units (including
any Stock Units credited in respect of Dividend Equivalent Rights pursuant to
Section 5(b) hereof) shall terminate to the extent such units have not become
vested prior to the first date the Participant is no longer employed by the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment with the Corporation or a
Subsidiary, whether with or without cause, voluntarily or involuntarily;
provided, however, that if the Participant has any rights to accelerated vesting
of restricted stock awards in connection with such termination of employment
pursuant to a change in control or other employment agreement with the
Corporation, subject to Section 18 and to the extent permitted by Section 409A
of the Code, such acceleration rights shall apply equally to the Stock Units. If
any unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited or paid pursuant to Section 5(b).

10. Tax Withholding. Subject to Section 8.1 of the Plan and such rules and
procedures as the Administrator may impose, upon any distribution of shares of
Common Stock in respect of the Stock Units, the Corporation shall automatically
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that the
foregoing provision shall not apply in the event that the Participant has,
subject to the approval of the Administrator, made other provision in advance of
the date of such distribution for the satisfaction of such withholding
obligations. In the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Stock Units, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary,



--------------------------------------------------------------------------------

and to the Participant at the Participant’s last address reflected on the
Corporation’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be given only when
received, but if the Participant is no longer an employee of the Corporation,
shall be deemed to have been duly given by the Corporation when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.



--------------------------------------------------------------------------------

18. Construction; Section 409A. It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A of
the Code. This Agreement shall be construed and interpreted consistent with that
intent. Notwithstanding any provision to the contrary in this Agreement, to the
extent necessary to avoid the imposition of any taxes under Section 409A of the
Code, no payment or distribution under this Agreement that becomes payable by
reason of a Participant’s termination of employment with the Corporation will be
made to such Participant unless such Participant’s termination of employment
constitutes a “separation from service” (as such term is defined in Section 409A
of the Code). For purposes of this Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Section 409A of the Code. If a Participant is a “specified employee” as
defined in Section 409A of the Code and, as a result of that status, any portion
of the payments under this Agreement would otherwise be subject to taxation
pursuant to Section 409A of the Code, such Participant shall not be entitled to
any payments upon a termination of his or her employment until the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) or (ii) the date of such Participant’s death. Upon the expiration of
the applicable Section 409A deferral period, all payments and benefits deferred
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such deferral) shall be paid or
reimbursed to such Participant in a lump sum as soon as practicable, but in no
event later than ten (10) days (or if the payment is being made following the
Participant’s death, no later than sixty (60) days following the date of death),
following such expired period, and any remaining payments due under this
Agreement will be paid in accordance with the normal payment dates specified for
them herein.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
hand as of the date and year first above written.

 

NATIONWIDE HEALTH PROPERTIES, INC.     PARTICIPANT A Maryland corporation      
    By:         Signature Print Name:           Its:         Print Name



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Stock Unit Award Agreement by
Nationwide Health Properties, Inc., I,                                        
                                                         , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Stock Unit Award Agreement and do hereby agree to be bound by all of
the terms and provisions thereof and of the Plan.

Dated: ____________, 200__

 

 

Signature of Spouse

  Print Name